Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

BATTERY ASSEMBLY

Examiner: Adam Arciero	S.N. 16/270,282	Art Unit 1727	        April 5, 2021 

DETAILED ACTION
Applicant’s response filed on January 27, 2021 has been received.  Claims 1-20 are currently pending.  Claims 1-6, 14 and 16-17 have been amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
The claim rejections under 35 USC 102(a)(1) as being anticipated by Liang et al. on Claims 1, 4-10, 13-16 and 18-20 are maintained.
Claim(s) 1, 4-10, 13-16, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang et al. (US 2011/0076550 A1).
As to Claims 1, 4, 14 and 20, Liang et al. discloses a battery comprising a first cell 20a and a second cell 20b, each cell comprising a set of active layers (anode and cathode) 44a,44b that are separated by an electrolyte layer (substrate) 24a,24b; and the cell further comprises a plurality of encapsulation layers 60b,60c,26b,26c,60 that 26b,60 are directly bonded to each other (Fig. 8).  
As to Claims 5 and 16, Liang et al discloses wherein at least one layer 60 comprises a polymer (Fig. 8 and paragraph [0074]).
As to Claim 6, Liang et al. discloses wherein encapsulation layer 26b,26c can comprise a material that is the same as the substrate 24 such as aluminum oxide (paragraphs [0032]-[0033]).
As to Claims 7 and 18, Liang et al. discloses wherein the cells can be connected in parallel (paragraph [0004]).
As to Claims 8 and 19, Liang et al discloses wherein the first and second cells are arranged symmetrically (Fig. 8).
As to Claim 9, Liang et al. discloses a method of making a battery comprising: forming a first cell 20a and a second cell 20b; and providing first and second encapsulation layers 60b,60c to encapsulate the respective cells; and coupling the first and second encapsulation layers to each other 26b,26c,60 (Fig. 7-8). 
As to Claim 13, Liang et al discloses wherein the first and second cells are arranged symmetrically (Fig. 8).
As to Claims 10 and 15, Liang et al. discloses wherein the substrates that comprise the active layers are semiconductor materials (paragraph [0032]). 

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Liang et al. on claims 2-3, 11-12 and 17 are maintained.
Claims 2-3, 11-12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 2011/0076550 A1).
As to Claims 2-3, 11-12 and 17, Liang et al. discloses a thermoplastic material 80b that has a thickness of less than 50 microns (Fig. 11, paragraphs [0062] and claim 6).  This range encompasses the claimed range.  The courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the thickness of the encapsulation layer of Liang et al. to read on the claims because Liang et al. teaches that the battery life can be improved (paragraph [0061]).

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are not persuasive. 
Applicant’s principle arguments are:
a) Liang teaches of a single elastic layer 80b between two batteries and therefore does not teach the claimed invention (claims 1 and 14).
b) Liang does not teach the method of claim 9 (claim 9).

In response to Applicant’s arguments, please consider the following comments:
a) Liang teaches of a plurality of encapsulation layers 60b,60c,26b,26c,60 that completely cover the sets of active layers and the encapsulation layers 26b,60 (each of which covers the sets of active materials) are directly bonded to each other (Fig. 8).  
b) Liang discloses the claimed method wherein first and second encapsulation layers 26b,60 are directly coupled to each other (Fig. 8).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM A ARCIERO/Examiner, Art Unit 1727